W81XWH-15-C-0046 P00005 Page 2of 2 SECTION SF 30 BLOCK 14 CONTINUATION PAGE SUMMARY OF CHANGES SECTION A - SOLICITATION/CONTRACT FORM The following have been modified: ADDITIONAL INFORMATION The Contractor’s final proposal dated 13 February 2015 is herein incorporated by reference. The Contractor’s final proposal (for LRIP option) dated 16 April 2015 is herein incorporated by reference. March 2016 (Mod P00005): The ARX-04 clinical program had to be revised based on the outcome of the Contractor’s pre-New Drug Application (NDA) meeting with the U. S. Food and Drug Administration (FDA). The Contractor’s Issue Summary Report (ISR), dated 14 January 2016, is herein incorporated by reference. Government Property: No Government-furnished property will be used in the performance of this contract. No Contractor-acquired, Government-owned property will be purchased for this contract. All equipment used in the performance of this contract (except where subcontractors are utilized) will be purchased by AcelRx using their own funds. SECTION F - DELIVERIES OR PERFORMANCE The following Delivery Schedule item for CLIN 0001 has been changed from: DELIVERY DATE QUANTITY SHIP TO ADDRESS DODAAC POP 11-MAY-2015 TO 10-NOV-2016 N/A FORT DETRICK-USAMMDA FORT DETRICK-USAMMDA 1 FREDERICK MD 21702 FOB: Destination W806YH To: DELIVERY DATE QUANTITY SHIP TO ADDRESS DODAAC POP 11-MAY-2015 TO 09-MAR-2017 N/A FORT DETRICK-USAMMDA FORT DETRICK-USAMMDA 1 FREDERICK MD 21702 FOB: Destination W806YH (End of Summary of Changes)
